Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 4, 2017

                                     No. 04-17-00358-CR

                                       Cristian YEPEZ,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2014CRN001641-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                        ORDER
       Court reporter Ana Alcantar has filed a notification of late reporter’s record, requesting
an extension to August 30, 2017. We GRANT her request and ORDER her to file the reporter’s
record on or before August 30, 2017.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2017.



                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk